
	
		II
		109th CONGRESS
		2d Session
		S. 3020
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2006
			Mr. Reid (for
			 Mr. Rockefeller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on phosphor LAP lanthanum
		  phosphate phosphor, activated by cerium and terbium.
	
	
		1.Phosphor LAP Lanthanum
			 phosphate phosphor, activated by cerium and terbium
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.32.08Phosphor
						LAP lanthanum phosphate phosphor, activated by cerium and terbium, inorganic
						products of a kind used as luminophores (CAS Nos. 13778–59–1, 13454–71–2 and
						13863–48–4 or 95823–34–0) (provided for in subheading 3206.50.00)FreeNo changeNo changeOn or before
						12/31/2009
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
